97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. WILLIAMS, Jr., Plaintiff-Appellant,v.John TAYLOR, Warden;  Sergeant Cox, Defendants-Appellees.
No. 96-6637.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 17, 1996.

James E. Williams, Jr., Appellant Pro Se.  Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint alleging excessive force in the context of a cell transfer.  Applying the standard set forth by this Court in  Norman v. Taylor, 25 F.3d 1259 (4th Cir.1994) (in banc), cert. denied, 63 U.S.L.W. 3538 (U.S. Jan. 17, 1995) (No. 94-6011), we find that Appellant has demonstrated only de minimis injury, and therefore cannot prevail in this claim.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.